Gunby, J.
Where labor pay rolls, under the rules of a railroad company, are filed in its office, we consider them tantamount to an order to the company to pay the amounts due to the persons named therein, and the approval and filing of the rolls by the company work a complete assignment of the funds to the laborers, so that the contractor’s creditors cannot reach it by attachment.
2. If a garnishee answer evasively, his answers may be taken for confessed; if he answer falsely, his answers must be traversed within twenty days; in all other cases his liability is to be tested by his answers, and he cannot be held for more than he admits to be due. 27 An. 93; 12 An. 814.